Citation Nr: 9911906	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound (SFW) of the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 decision of the 
VA RO which denied service connection for residuals of a SFW 
of the left leg.  A personal hearing at the RO was held in 
June 1997.  

The Board notes that an unappealed December 1977 RO decision 
denied service connection for a leg condition, but that 
decision did not specify the left leg and did not 
specifically address the question of a SFW of that leg.  
Under the circumstances, the present claim, of service 
connection for residuals of a SFW of the left leg, has been 
reviewed on a de novo basis, without regard to finality of 
the 1977 RO decision.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for residuals of a SFW 
of the left leg.  


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
SFW of the left leg is not well grounded.  38 U.S.C.A. § 5107 
(a) (West 1991 & Supp 1998).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from August 
1942 to October 1945.  His service medical records do not 
refer to a SFW of the left leg or any left leg disorder.  In 
August 1945, the veteran was seen at a naval dispensary and 
underwent surgical removal of a mole; the area was sutured 
and a dressing was applied..  The location of the mole is not 
identified in the service medical records.  On the service 
separation examination in October 1945, the veteran's skin 
and extremities were found to be normal.  The examination 
report notes that there was a negative history of illness or 
injury.  

There are no post-service medical records reflecting a leg 
condition until 1977.  

In December 1977, the veteran filed a claim for VA 
compensation or pension.  He said he had a leg operation at a 
naval hospital in Boston in 1944, and as to his current 
condition he referred to an attached September 1977 statement 
from Dr. Ward.

In that statement, Dr. Ward related that the veteran had 
stenosis of the iliac arteries with Leriche's syndrome, for 
which he underwent aorto-bilateral femoral bypass graft 
surgery in February 1977.  The doctor described various 
findings and symptoms of both lower extremities related to 
the circulatory condition; there was no mention of a SFW of 
the left leg.  Current heart disease was also noted.

In December 1977, the RO found the veteran was permanently 
and totally disabled for non-service-connected pension 
purposes, due to postoperative stenosis of the iliac arteries 
with Leriche's syndrome and due to heart disease.  The RO 
denied service connection for a leg condition, and the 
veteran did not appeal.

In November 1996, the veteran filed a claim for service 
connection for residuals of a SFW of the left leg.  He said 
that during his service aboard the U.S.S. Davis in 1943, 
while the ship was in the English Channel, he sustained a 
wound to his left leg.  He stated that shrapnel was later 
removed from the leg at a naval hospital in Boston.  

In support of this claim, numerous private and VA medical 
records were submitted.  Records from a February 1977 
admission to a private hospital note that the veteran's 
history included about a year of symptoms which included 
intermittent claudication of both lower extremities; he was 
found to have occlusive disease of the iliac arteries with 
Leriche's syndrome; and during the admission he underwent 
aorto-bilateral femoral bypass graft surgery.  Other private 
and VA medical records, dated from March 1977 to October 1996 
(prior to the current claim) show treatment for various 
ailments including cardiovascular disease, diabetes mellitus, 
and a low back disorder.  At times the veteran had pain and 
numbness of the left lower extremity (and at times of both 
lower extremities and the upper extremities), and symptoms 
were attributed to such conditions as diabetic neuropathy, 
cardiovascular disease with circulatory problems, sciatica 
associated with a low back disorder, arthritis, and nocturnal 
leg cramps.  None of the records refer to a history or 
findings of a SFW of the left leg. 

In December 1996 (after the current claim was filed), the 
veteran was seen at a VA clinic, complaining of left leg 
pain.  He said that he had pain since shrapnel was removed 
from the leg many years ago and that the condition had 
worsened.  The examiner noted that the veteran had been told 
a number of times that the leg pain was due to diabetic 
neuropathy.  The diagnostic impression was non-insulin 
dependent diabetes mellitus and neuropathy.  

In a February 1997 notice of disagreement, the veteran stated 
that he was treated for a SFW of his leg at a Boston naval 
hospital but was not hospitalized.  He stated that he still 
had a piece of metal from the injury.  In his May 1997 
substantive appeal, the veteran again said that he was 
treated for a SFW of the left leg in 1943.  He asserted that 
the difficulty with his left leg was a result of the injury 
in service.  He stated that his doctor indicated that it was 
possible that the current leg condition was related to 
service.  

During a June 1997 RO hearing, the veteran had difficulty 
remembering details of the claimed SFW in service, but he 
essentially related that an explosion scattered shell 
fragments into his leg while he served aboard the U.S.S. 
Davis in 1944, while the ship was in the English Channel.  He 
said the only treatment he received aboard ship was 
application of Mercurochrome, but when the ship returned home 
fragments were removed from his leg at a naval hospital in 
Boston.  He indicated that he was injured on the upper 
portion of his thigh, next to the groin.  He said that he 
saved the extracted fragments but could not locate them.  The 
veteran's wife testified that her husband experienced pain 
and numbness in his left leg that disrupted his sleep.  His 
representative stated that the veteran had a 3-inch scar on 
the upper left thigh.  The veteran said that his doctors 
indicated that there may have been nerve damage due to the 
shell fragment injury.  

After the hearing, the RO requested the National Personnel 
Records Center (NPRC) to provide any additional records 
concerning the veteran, but the NPRC reported that there were 
none.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran claims service connection for residuals of a SFW 
of the left leg which he contends occurred in service.  His 
claim presents the threshold question of whether he has met 
his initial burden of submitting evidence to show that his 
claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no further duty on the part of the VA to assist him with his 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Service medical records from the veteran's 1942-1945 period 
of active duty are negative for a SFW of the left leg or any 
left leg disorder.  The first post-service medical evidence 
of a leg condition is in 1977, more than 30 years after 
discharge from active duty.  In 1977 the veteran had 
bilateral aorto-iliac occlusive disease, affected both lower 
extremities, for which he underwent aorto-bilateral femoral 
bypass grafting.  Other medical records from 1977 to 1996 
show continued left (and right) leg symptoms which have been 
attributed to such conditions as diabetic neuropathy, 
cardiovascular disease, arthritis, and sciatica from a low 
back condition.  None of the post-service medical records 
contain findings or a diagnosis of residuals of a left leg 
SFW, and none of the medical records link current left leg 
problems with an alleged SFW.  

Without medical evidence of diagnosis and linkage with 
service, the claim for service connection for residuals of a 
left leg SFW is not well grounded.  Id.
Although the veteran contends that his leg condition is 
related to a SFW in service, as a layman he is not competent 
to render an opinion regarding diagnosis or etiology of a 
disability, and thus his statements in this regard do not 
serve to make the claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, his lay 
assertions of what doctors have supposedly said on such 
matters do not consitute competent medical evidence for a 
well-grounded claim.  Robinette v. Brown, 8 Vet.App. 69 
(1995).

Absent competent medical evidence of diagnosis and linkage to 
service, the claim for service connection for residuals of a 
SFW must be denied as not well grounded.  Caluza, supra; 
Grivois, supra.  


ORDER

Service connection for residuals of a SFW of the left leg is 
denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

